     Case 1:16-cv-11372-PBS Document 226 Filed 01/07/19 Page 1 of 23



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
UNITED STATES OF AMERICA ex rel.   )
JAMES F. ALLEN,                    )
                                   )
                    Plaintiff,     )
                                   )                 Civil Action
          v.                       )               No. 16-11372-PBS
                                   )
ALERE HOME MONITORING, INC., ROCHE )
HEALTH SOLUTIONS, INC., ADVANCED   )
CARDIO SERVICES, CARDIOLINK CORP., )
MDINR, LLC, PATIENT HOME           )
MONITORING, INC., TAMBRA           )
INVESTMENTS, INC., and U.S.        )
HEALTHCARE SUPPLY, LLC,            )
                                   )
                    Defendants.    )
___________________________________)


                        MEMORANDUM AND ORDER

                           January 7, 2019

Saris, C.J.

                             INTRODUCTION

     This is a False Claims Act (“FCA”) case involving Medicare

reimbursements for at-home blood-testing kits for patients

receiving blood-thinning treatment. In August 2018, the Court

issued a memorandum and order dismissing the claims against

several Defendants, while permitting claims against three

Defendants to go forward. See generally United States ex rel.

Allen v. Alere Home Monitoring, Inc., 334 F. Supp. 3d 349 (D.



                                   1
     Case 1:16-cv-11372-PBS Document 226 Filed 01/07/19 Page 2 of 23



Mass. 2018). What follows assumes familiarity with that

decision.

     Prior to issuing the decision, the Court had twice stayed

proceedings against Defendant Tambra Investments (“Tambra”)

pending settlement discussions. The most recent stay expired

before the Court issued its decision. But the Court’s decision

did not address the claims against Tambra in light of the prior

stays and the parties’ representations that they were attempting

to settle the matter.

     Now before the Court is a motion by Relator James Allen to

enforce a purported settlement agreement, filed two days after

the Court issued its decision. Relator claims that Tambra and he

reached an enforceable settlement agreement prior to the Court’s

opinion. Tambra counters that no such agreement existed because

its consent was contingent on the government agreeing to release

Tambra’s corporate officers from liability -- a proposal the

government ultimately rejected. Without an enforceable

settlement agreement, Tambra asks the Court to rule on its

motion to dismiss.

     For the reasons that follow, the Court agrees with Tambra

that the parties never reached a meeting of the minds on the

scope of the release from the government that Tambra sought.

Because this was a material term of the contemplated settlement,



                                   2
     Case 1:16-cv-11372-PBS Document 226 Filed 01/07/19 Page 3 of 23



they did not reach an enforceable agreement. Thus, the motion to

enforce (Dkt. No. 154) is DENIED.

     On the merits, Tambra’s motion to dismiss (Dkt. No. 101) is

ALLOWED.

                         FACTUAL BACKGROUND

     The material facts are drawn from written communications

between the parties submitted in connection with the motion to

enforce a settlement. They are not subject to genuine dispute.

Facts relating to the underlying litigation are set forth in

more detail in the Court’s prior opinion. See Allen, 334 F.

Supp. 3d at 352-54.

I.   Initial Settlement Offer

     Relator made his initial settlement offer to Tambra in a

February 2018 letter, which proposes that Relator obtain a

monetary payment, and that Tambra agree to allow the blood

testing at issue in the case to be done at the frequency

independently chosen by a prescribing physician. Dkt. No. 155-1

at 3. In exchange, Tambra would receive a “release of all claims

of the United States related to conduct alleged by the Amended

Complaint through the date of the settlement agreement.” Id.

(emphasis added).

     The letter contains a full paragraph describing the

importance of government approval to the settlement process.

Relator stated that “the United States remains the real party in

                                   3
      Case 1:16-cv-11372-PBS Document 226 Filed 01/07/19 Page 4 of 23



interest in this action, and any proposed settlement will

require the consent of the Department of Justice.” Id. at 2. The

letter later reiterated that the settlement proposal “is

necessarily contingent upon approval from the Department of

Justice.” Id.

      The attorneys for Relator and Tambra continued to negotiate

the terms of a possible monetary payment into March and April

2018. In a March 2018 email, Tambra’s counsel proposed a

monetary payment in exchange for “a broad mutual release” and

the dismissal of the case against Tambra with prejudice. Dkt.

No. 198-1 at 13. Relator’s attorney said these terms were

“generally fine (subject, as always, to the government’s

blessing).” Id. In a subsequent March 2018 settlement offer,

Tambra’s counsel again stated, “Naturally there must be a full

release and dismissal with prejudice.” Id. at 12.

II.   The Stay

      In April 2018, the parties jointly asked the Court for a

stay. Dkt. No. 128. Tambra’s counsel wrote, “I agree with the

idea of staying as to [Tambra] so we can close on settlement.”

Dkt. No. 155-2 at 3. At this juncture, Relator’s counsel

remained cognizant of the fact that the parties would still need

“to get [the settlement agreement] by the government.” Id. This

understanding was also reflected in the motion for a stay. Dkt.

No. 128 ¶¶ 2-6. The motion stated, “Allen and [Tambra] agree

                                    4
       Case 1:16-cv-11372-PBS Document 226 Filed 01/07/19 Page 5 of 23



that, if for some reason, the government objects to the

settlement and the settlement cannot be effectuated, the stay

may be lifted, and the case against [Tambra] will

proceed . . . .” Id. ¶ 8. The Court allowed the motion. Dkt. No.

136.

III. Government’s Involvement

       In April and May 2018, the federal government became

involved in the settlement talks. See Dkt. No. 168-4 at 1; Dkt.

No. 198-1 at 5. The parties agreed to begin drafting a

settlement agreement using a government template. Dkt. No. 198-1

at 5. The government later provided Tambra’s counsel with a

first draft of a proposed settlement agreement, cautioning that

the settlement “remain[ed] currently under consideration by the

United States.” Dkt. No. 168-4 at 1.

       In June 2018, the government “approved the settlement

parameters.” Dkt. No. 155-3 at 2. The agreement still lacked

“[f]inal approval” from the Department of Justice (“DOJ”) and

the United States Attorney’s Office, but such approval could

come only after Relator and Tambra finalized the draft from

their end. Id.

       Around the same time, the parties’ initial 60-day stay

expired. They sought, and received, a second stay on June 4,

2018. Dkt. Nos. 151, 152.



                                     5
     Case 1:16-cv-11372-PBS Document 226 Filed 01/07/19 Page 6 of 23



     In July 2018, settlement discussions faltered. On July 3,

2018, counsel for Tambra sent a redline draft of the settlement

agreement to the assistant United States attorney working on the

case. Dkt. No. 168-5 at 2. In the email accompanying the draft,

Tambra’s attorney stated that his “primary concern relate[d] to

the scope of the release.” Id.

     Individual officers, directors, and employees, acting
     in their respective corporate capacities, need to be
     included in the scope of the release. I can’t have a
     world where the company is dismissed and released, and
     then one week later, the officers, directors, and
     employees are sued for the exact same thing. Need to
     include everyone.

Id. Counsel for Relator was copied on this email. Id.

     About an hour later, the government’s attorney responded

(again copying Relator’s counsel), stating that “many” of

Tambra’s proposed edits remained “very problematic” for the

government. Dkt. No. 168-6 at 2.

     On July 5, 2018, the government’s attorney sent a new

draft. Dkt. No. 168-7 at 2. Despite the government’s prior

email, this version accepted Tambra’s proposed release for

officers and directors. Id. However, the government’s email

again concluded with the caveat that DOJ would still need to

review and accept the draft agreement. Id. Relator’s attorney,

who was copied on this email, approved the new draft. Id. at 3.

     On July 6, 2018, the government’s attorney retracted his

acceptance of the release. Dkt. No. 168-9 at 2. He informed the

                                   6
     Case 1:16-cv-11372-PBS Document 226 Filed 01/07/19 Page 7 of 23



parties that releasing the individual officers or directors

would violate a DOJ policy instituted in a 2015 memorandum by

former Deputy Attorney General Sally Yates. Id. He proposed

different release language that did not apply to individual

officers or directors. Id.

     As of July 10, 2018, Tambra still had not given a thumbs up

or thumbs down to this new release language. Dkt. No. 168-10 at

2. The government’s lawyer advised that if Tambra did not assent

to the more limited release, a settlement between Relator and

Tambra could still go forward. Id. But if that happened, the

United States would dismiss the claims against Tambra only

“without prejudice,” meaning the government could refile the

claims. Id.

     On July 13, 2018, Relator’s lawyer sent a text message to

Tambra’s lawyer to check in about the government’s most recent

draft of the agreement. Dkt. No. 168-11 at 2. Tambra’s lawyer

responded with his position:

     The entire value [of the settlement] was for [the]
     owners and employees to have peace of mind from the
     feds. We aren’t getting that anymore. Not leaving a
     loophole open for a double dip opportunity at
     them. . . . Paying [redacted] for barely any release
     is not what I bargained for. I’m not pushing them to
     agree to this, unless [the] settlement amount drops or
     unless [the] scope of release expands.

Id. He later reiterated that, for his client, the main

value of the proposed settlement was obtaining a personal


                                   7
     Case 1:16-cv-11372-PBS Document 226 Filed 01/07/19 Page 8 of 23



release for the owners, officers, and employees of Tambra,

as well as saved litigation expenses. Id. at 3.

     It is undisputed that Tambra never accepted the

government’s July 6 or July 10 proposals.

                              DISCUSSION

I.   Was There an Enforceable Settlement Agreement?

     A.   Parties’ Arguments

     Relator argues that settlement negotiations occurred on two

tracks: one involving him and Tambra, the other involving the

federal government and Tambra. Relator asserts that he and

Tambra had agreed to all material terms of a settlement,

independent of any negotiations Tambra had with the government.

He argues that the only outstanding contingency as to his

agreement with Tambra -- approval of the release by the “upper

echelons” of the federal government -- is not enough to render

the agreement unenforceable.

     Tambra contends there was only one contemplated settlement

agreement, and it involved all three entities (Relator, Tambra,

and the government). In its view, the parties never agreed on

the language of the government’s release, which was a material

term. Specifically, Tambra wanted the government to broadly

release its officers from personal liability and dismiss all

claims with prejudice. Tambra states it did not agree to a

settlement that did not include these terms. It insists that any

                                   8
      Case 1:16-cv-11372-PBS Document 226 Filed 01/07/19 Page 9 of 23



such agreement would have been substantially less valuable to

the company than its monetary offers up to that point.

     B.    Legal Standards

           1.    Substantive Contract Law

     A party to a settlement agreement may seek to enforce the

agreement’s terms by filing a motion with the trial court. Fid.

& Guar. Ins. Co. v. Star Equip. Corp., 541 F.3d 1, 5 (1st Cir.

2008). Where, as here, the underlying cause of action is

federal, a motion to enforce a settlement agreement generally

“is determined in accordance with federal law.” Malave v. Carney

Hosp., 170 F.3d 217, 220 (1st Cir. 1999). 1 “The relevant federal




1
     There is room for debate over whether federal common law or
Massachusetts law governs the contract issue in this case. Federal
common law applies in a case that involves “the rights and obligations
of the United States.” Tex. Indus., Inc. v. Radcliff Materials, Inc.,
451 U.S. 630, 641 (1981). Because the United States is the real party
in interest in a qui tam action like this one, it is likely that
federal common law governs. On the other hand, Relator seeks to
enforce a settlement that, according to him, involved only two private
parties -- Relator and Tambra.
     In any event, the Court need not resolve this question because
here Massachusetts law is similar to federal common law:

     It is axiomatic that to create an enforceable contract,
     there must be agreement between the parties on the material
     terms of that contract, and the parties must have a present
     intention to be bound by that agreement. It is not required
     that all terms of the agreement be precisely specified, and
     the presence of undefined or unspecified terms will not
     necessarily preclude the formation of a binding contract.
     The parties must, however, have progressed beyond the stage
     of “imperfect negotiation.”

Situation Mgmt. Sys., Inc. v. Malouf, Inc., 724 N.E.2d 699, 703 (Mass.
2000) (citations omitted) (quoting Lafayette Place Assocs. v. Bos.
Redevelopment Auth., 694 N.E.2d 820, 826 (Mass. 1998)).

                                    9
     Case 1:16-cv-11372-PBS Document 226 Filed 01/07/19 Page 10 of 23



substantive law includes the common-sense canons of contract

interpretation derived from state law . . . .” Morais v. Cent.

Beverage Corp. Union Emps.’ Supplemental Ret. Plan, 167 F.3d

709, 712 (1st Cir. 1999) (quotation marks omitted). Here, that

means that the party seeking to enforce an agreement bears the

burden of “proving the existence of a contract.” Moore v. La-Z-

Boy, Inc., 639 F. Supp. 2d 136, 140 (D. Mass. 2009) (applying

Massachusetts law).

     Typically, matters of contract interpretation turn on the

intent of the parties. See McCarthy v. Azure, 22 F.3d 351, 362

(1st Cir. 1994). “Parties do not become contractually bound

until they mutually assent to bind themselves to an agreement.

Courts determine that mutual assent, not on the basis of what

goes on inside the parties’ heads, but rather on the basis of

what they say and do.” Salem Laundry Co. v. New Eng. Teamsters &

Trucking Indus. Pension Fund, 829 F.2d 278, 280 (1st Cir. 1987)

(citation omitted) (citing 1 Williston on Contracts § 18, at 32

(3d ed. 1954)); see also Mathewson Corp. v. Allied Marine

Indus., Inc., 827 F.2d 850, 853 (1st Cir. 1987) (describing the

“established principle that ‘contracts depend on objective

manifestations of consent and not on uncommunicated subjective

expectations” (quoting Bushkin Assocs., Inc. v. Raytheon Co.,

815 F.2d 142, 146 (1st Cir. 1987))).



                                   10
     Case 1:16-cv-11372-PBS Document 226 Filed 01/07/19 Page 11 of 23



     Even when the parties to an agreement contemplate a written

document, there can still be an enforceable agreement before the

document is executed. See Quint v. A.E. Staley Mfg. Co., 246

F.3d 11, 15 (1st Cir. 2001). On the other hand, “[p]arties can

agree on every term in a contract, yet not be bound until they

sign a written agreement, if they so indicate.” Salem Laundry,

829 F.2d at 280.

          2.    Standard

     “The trial court may summarily enforce [a settlement]

agreement, provided that there is no genuinely disputed question

of material fact regarding the existence or terms of that

agreement.” Fid. & Guar. Ins. Co., 541 F.3d at 5. In other

words, where “the material facts are not in dispute, it is up to

the court to determine whether a binding agreement has been

reached.” D’Agostino v. Fed. Ins. Co., 969 F. Supp. 2d 116, 126

(D. Mass. 2013) (applying Massachusetts law); see also Moore,

639 F. Supp. 2d at 140 (“Whether a purported contract contains

the necessary elements for enforceability is (ordinarily) a

question of law reserved for the court.”). But “[w]hen a

genuinely disputed question of material fact does exist, the

court should hold a hearing and resolve the contested factual

issues.” Fid. & Guar. Ins. Co., 541 F.3d at 5.




                                   11
     Case 1:16-cv-11372-PBS Document 226 Filed 01/07/19 Page 12 of 23



     C.   Analysis

     Here, the material facts are all contained in the written

communications supplied by the parties. These facts are not

subject to genuine dispute. Therefore, the only question is

whether these communications show a meeting of the minds on the

material terms of a settlement agreement. The Court concludes

that they do not.

     The parties’ communications demonstrate they never agreed

on the scope of the release that Tambra sought. There is no

evidence that the parties, at any point throughout their talks,

specifically negotiated the scope of the release. Tambra

initially sought a “release of all claims of the United States

related to the conduct alleged by the Amended Complaint.” Dkt.

No. 155-1 at 3. Later, Tambra’s counsel described “a broad

mutual release,” with the case against Tambra being dismissed

with prejudice. Dkt. No. 198-1 at 13. He subsequently mentioned

“a full release and dismissal with prejudice.” Id. at 12.

Relator’s counsel generally agreed, but the record shows no

additional detail regarding the nature of the release, who would

benefit from it, or who (the Relator, the government, or both)

would be doing the releasing. Additional detail came only later,

in July 2018, when Relator’s attorney expressly approved of a

draft agreement that included a government release of Tambra’s

individual officers. Dkt. No. 168-7 at 3. But of course, the

                                   12
     Case 1:16-cv-11372-PBS Document 226 Filed 01/07/19 Page 13 of 23



government, despite initially accepting this term, swiftly

reneged.

     When the United States ultimately refused to release

Tambra’s officers from “all claims,” the record demonstrates

that the three parties to the settlement negotiations had not

and could not mutually agree to the scope of the release.

Because the release was a material term, there was no

enforceable agreement. This was simply not a circumstance where

the parties had “agreed upon all material terms,” such that the

purpose of a final executed document was “to serve as a polished

memorandum of an already binding contract.” Goren v. Royal Invs.

Inc., 516 N.E.2d 173, 175 (Mass. App. Ct. 1987). As a result,

Relator’s reliance on Fecteau Benefits Group., Inc. v. Knox, 890

N.E.2d 138, 145–46 (Mass. App. Ct. 2008), is inapt.

     Alternatively, Relator argues that there were two separate

settlement agreements in play: one between Relator and Tambra,

and one between the government and Tambra. Again, the undisputed

facts do not support this argument.

     In July 2018, the government rejected Tambra’s proposal for

a release of its individual officers and offered a suggestion:

that Tambra and Relator could proceed with an agreement between

themselves, not involving a government release. Dkt. No. 168-10

at 2. The government would “remove itself as a signatory” from

such an agreement, which would necessarily “eliminate any

                                   13
     Case 1:16-cv-11372-PBS Document 226 Filed 01/07/19 Page 14 of 23



release from the [United States].” Id. Not surprisingly, Tambra

never accepted this proposal.

     A text-message exchange between the attorneys for Relator

and Tambra followed shortly after the government’s rejection of

Tambra’s release language. Tambra’s attorney stated in no

uncertain terms that the primary value of a settlement for his

clients was “to have peace of mind from the feds,” and it would

make little sense to pay the proposed amount “for barely any

release.” Dkt. No. 168-11 at 2. Moreover, when the parties first

began drafting an agreement, they used a government template.

Dkt. No. 198-1 at 5. And later, it was the government’s attorney

who circulated a draft of a single agreement. Dkt. No. 168-4 at

1.

     Whether one agreement or two, the undisputed evidence shows

that the parties reasonably expected the government to be the

lynchpin in the settlement process -- which makes sense in a qui

tam action2 because the FCA statute requires the Attorney General

to “give written consent” to a relator’s dismissal of an FCA

action. 31 U.S.C. § 3730(b)(1). Given this underlying statutory

scheme, it is not unreasonable that Tambra wanted a full release


2
     “Qui tam is short for the Latin phrase qui tam pro domino rege
quam pro se ipso in hac parte sequitur, which means ‘who pursues this
action on our Lord the King’s behalf as well as his own.’” Vt. Agency
of Nat. Res. v. United States ex rel. Stevens, 529 U.S. 765, 768 n.1
(2000). Thus, in a case like this, “[i]t is clearly established that
. . . the Government remains the real party in interest.” Minotti v.
Lensink, 895 F.2d 100, 104 (2d Cir. 1990).

                                   14
     Case 1:16-cv-11372-PBS Document 226 Filed 01/07/19 Page 15 of 23



from the government. And there are no communications in the

record indicating otherwise.

     To cinch matters, the cases that Relator cites in his favor

are inapposite. He cites United States v. Northeast Medical

Services, Inc., Civ. No. 12-2895, 2016 WL 627417, at *2 (N.D.

Cal. Feb. 17, 2016). However, this decision was ultimately

reversed by the Ninth Circuit, which declined to enforce a

settlement agreement because “the administrative remedies

condition precedent was not satisfied.” N.E. Med. Servs.,

Inc. v. Cal. Dep’t of Health Care Servs., 710 F. App’x 737, 739

(9th Cir. 2017).

     Relator next cites United States ex rel. Osheroff v. MCCI

Group Holdings, LLC, Civ. No. 10-24486, 2013 WL 3991964, at *1,

*5-6 (S.D. Fla. Aug. 2, 2013), where the relator and the

defendant agreed to the essential terms of a settlement

agreement in a written “memo of understanding,” and told the

Court they had reached “full settlement” and would seek

dismissal upon consent of the government. The government

objected to certain terms, which the Court deemed “little more

than boilerplate.” Id. at *7.

     Here, Tambra objectively manifested its position that a

full release from the government for Tambra’s individual

officers was a condition precedent to the company’s desire to

settle. And unlike in Osheroff, the parties here never arrived

                                   15
      Case 1:16-cv-11372-PBS Document 226 Filed 01/07/19 Page 16 of 23



at a memorandum of understanding and they never agreed on the

scope of government release. Relator correctly argues that the

law does not require the government to be a party to the

settlement agreement. See Osheroff, 2013 WL 3991964, at *6

(describing how 31 U.S.C. § 3730(b)(1) requires the government

to consent to “dismissal, not that it must consent to the

parties’ settlement in order for a binding agreement to

result”). But Tambra’s written communications objectively

manifested to Relator that the company was treating the

government’s release as central to the settlement.

      For these reasons, the undisputed facts do not show a

meeting of the minds on the essential terms of a settlement

agreement. Relator and Tambra simply never reached terms on an

enforceable settlement agreement. Relator’s motion to enforce

the purported agreement is denied.

II.   Do the Claims Against Tambra Survive a Motion to Dismiss?

      A.   Recap of the Prior Decision

      As explained in more detail in the prior decision, the

allegations in this case pertain to Medicare reimbursements for

at-home blood-testing kits. Allen, 334 F. Supp. 3d at 352. The

kits allow patients on blood-thinning medication to monitor

their blood’s clotting time at home rather than traveling to a

hospital or clinic. Id. Defendants supply these kits to patients

and get reimbursed through Medicare. Id. However, Defendants

                                    16
     Case 1:16-cv-11372-PBS Document 226 Filed 01/07/19 Page 17 of 23



only provide kits to patients who test two to four times per

month. Id. According to Relator, this business practice of

requiring two to four monthly tests as a precondition to

providing kits induces doctors to order medically unnecessary

tests because, in many instances, patients only require one test

per month. Id. Seeking Medicare reimbursement for medically

unnecessary tests violates the FCA. Id.

     In broad strokes, the prior decision rejected Relator’s

claims that relied solely on the enrollment forms of a Defendant

who never actually provided supplies to Relator. See id. at 356-

59. The Court held that such allegations were insufficient to

satisfy Rule 9(b) of the Federal Rules of Civil Procedure

because Relator offered no way of distinguishing, based on the

enrollment forms alone, between medically unnecessary tests and

necessary ones. See id. Certain claims were permitted to go

forward -- for instance, if the Defendant had actually provided

services to Relator or if Relator’s allegations advanced a more

specific theory of fraud. See id. at 359-66.

     B.   Parties’ Arguments

     Tambra initially sought dismissal because it never provided

any services to Relator, never contacted his doctor, never

provided any medically unnecessary services, and never misled

any doctor into doing so. Following the Court’s rulings as to

the other Defendants in this case, Tambra now also argues that

                                   17
     Case 1:16-cv-11372-PBS Document 226 Filed 01/07/19 Page 18 of 23



it is similarly situated to companies like Patient Home

Monitoring (“PHM”), U.S. Healthcare Supply, and mdINR, against

whom the Court dismissed the claims.

     Relator presses three arguments in response: (1) that three

of Tambra’s enrollment forms evince a scheme to coerce and

mislead physicians and patients into ordering medically

unnecessary tests, (2) that Tambra is not similar to the

dismissed Defendants, and (3) that Tambra’s main enrollment form

usurped physicians’ independent medical judgment with respect to

testing frequency. For the reasons discussed below, these

arguments are unavailing.

     C.   Legal Standard

     In analyzing whether a complaint has stated a claim

sufficient to satisfy Rule 12(b)(6) of the Federal Rules of

Civil Procedure, the Court must set aside any statements that

are merely conclusory and examine the factual allegations to

determine if there exists a plausible claim upon which relief

may be granted. Foley v. Wells Fargo Bank, N.A., 772 F.3d 63, 75

(1st Cir. 2014). The Court must draw reasonable inferences in

the pleader’s favor. Id.

     Because FCA claims sound in fraud, Rule 9(b) of the Federal

Rules of Civil Procedure requires relators to allege their

claims with particularity -- that is, with the “who, what, when,

where, and how of the alleged fraud.” Hagerty ex rel. United

                                   18
     Case 1:16-cv-11372-PBS Document 226 Filed 01/07/19 Page 19 of 23



States v. Cyberonics, Inc., 844 F.3d 26, 31 (1st Cir. 2016)

(quoting United States ex rel. Ge v. Takeda Pharm. Co., 737 F.3d

116, 123 (1st Cir. 2013)). That said, the First Circuit has

“repeatedly emphasized that there is no ‘checklist of mandatory

requirements’ that each allegation in a complaint must meet to

satisfy Rule 9(b).” Id. (quoting United States ex rel.

Karvelas v. Melrose-Wakefield Hosp., 360 F.3d 220, 233 (1st Cir.

2004)).

     D.   Analysis

          1.    Tambra’s Three Enrollment Forms

     Relator’s first argument is based on three Tambra

enrollment forms. One provides a single test-frequency option

(“Weekly”), followed by the notation, “Medicare will cover up to

52 tests per year.” Dkt. No. 206-2 at 3. Another provides a

different test-frequency option: “As ordered by Beaumont

[Anticoagulation Management Services].” Dkt. No. 206-1 at 2. A

third provides two test-frequency options: “Weekly” and “Bi-

Weekly.” Dkt. No. 206-2 at 2. According to Relator, this third

form is offered only to patients referred to Tambra by

University of Michigan Anticoagulation Services. Relator asserts

that these latter two forms belie Tambra’s previous claim that

it offers only weekly testing and support his theory that the

“weekly only” form is part of “a ruse” to trick doctors and

patients into ordering unnecessary tests. Tambra contends that

                                   19
     Case 1:16-cv-11372-PBS Document 226 Filed 01/07/19 Page 20 of 23



it advised Relator that he was not a candidate for weekly

testing services and asked Relator to stop contacting the

company.

     Relator’s argument starts off on the wrong vein by asking

the Court to consider two additional enrollment forms (the

Beaumont and University of Michigan forms) that were not

mentioned in the operative complaint. See Amend. Compl. ¶ 242

(depicting the first enrollment form, but not the other two). As

stated in the prior opinion, the Court cannot consider documents

outside of the pleadings without converting this into a motion

for summary judgment. See Trans-Spec Truck Serv., Inc. v.

Caterpillar Inc., 524 F.3d 315, 321 (1st Cir. 2008).

     But even if the Court were to consider the additional

forms, Relator’s argument would fail. One of Relator’s theories

that survived in the prior opinion alleged that the enrollment

form of Advanced Cardio Services (“ACS”) included the false

statement, “Medicare recommends weekly testing.” Allen, 334 F.

Supp. 3d at 360. Because it was reasonable to infer that a

doctor would rely on this allegedly false statement in ordering

tests, the claim satisfied Rule 9(b) and Rule 12(b)(6). Id.

     Unlike the ACS form, Tambra’s forms contain no false

statements. Relator does not allege, for instance, that Medicare

does not cover up to 52 tests per year. Instead, the forms

permit a prescribing physician to exercise her independent

                                   20
     Case 1:16-cv-11372-PBS Document 226 Filed 01/07/19 Page 21 of 23



medical judgment in deciding whether to order the tests at the

frequency options provided. The fact that Tambra offers

different testing options to patients from different facilities

is not, on its own, indicative of fraud. And Relator does not

explain how these forms would otherwise support a strong

inference of fraud. This theory of liability fails.

          2.    Tambra and the Dismissed Defendants

     In the prior opinion, the Court separated the Defendants

into two categories: those who actually provided tests to

Relator, and those who did not. See Allen, 334 F. Supp. 3d at

356. The allegations in the complaint put Tambra into the latter

category, as Relator never enrolled in Tambra’s home-testing

program, and Tambra never provided Relator with any testing

kits. See Amend. Compl. ¶¶ 230-42.

     This categorization leaves Relator facing an uphill battle

because it is difficult, based on an enrollment form alone, to

satisfy Rules 9(b) and 12(b)(6). See Allen, 334 F. Supp. 3d at

356-59. As the Court stated in its prior opinion, “Relator

offers no categorical way of putting a Defendant on notice of

which enrollment forms, if any, resulted in false claims because

a physician signed off on more testing than needed.” Id. at 358.

So too with Tambra. In essence, “Relator has not provided enough

additional evidence to strengthen the inference of fraud beyond



                                   21
     Case 1:16-cv-11372-PBS Document 226 Filed 01/07/19 Page 22 of 23



the level of possibility based on the enrollment forms alone.”

Id. at 358-59.

     It is true that the Court permitted specific claims against

three Defendants (Cardiolink, ACS, and Alere) to survive

dismissal. But in each instance, Relator had alleged additional

facts that strengthened the inference of fraud: an allegedly

improper DVD training program for Cardiolink; an allegedly false

statement on the enrollment form for ACS; and familiarity with

Relator’s medical history, coupled with actually providing him

with unnecessary testing materials, for Alere. See id. at 359-

60, 363-66. The complaint alleges no similar facts with respect

to Tambra.

     The complaint also includes Tambra in its test-reporting

theory, which alleges that the Defendants violated the FCA by

giving physicians the option of receiving their patients’ test

results only if they were out of range and/or on a monthly

summary basis. Allen, 334 F. Supp. 3d at 366. As before, this

theory fails with respect to Tambra because Relator has not

alleged a specific instance of a physician selecting a reporting

option and because the test-reporting requirements of the

relevant billing code are ambiguous. See id. Insofar as Relator

asserts common law claims against Tambra, they too fail because

Relator does not have standing to raise such claims on behalf of

the United States. See id. at 366-67.

                                   22
     Case 1:16-cv-11372-PBS Document 226 Filed 01/07/19 Page 23 of 23



          3.    Usurping Medical Judgment

     All that remains is Relator’s argument that Tambra’s

enrollment forms usurp physicians’ independent medical judgment

with respect to testing frequency. Again, this theory bleeds

into an argument the Court rejected in its prior decision. See

Allen, 334 F. Supp. 3d at 359 (concluding that enrollment forms,

standing alone, “[did] not permit one to distinguish between a

claim that involved genuine medical judgment and a claim that

was medically unnecessary” and therefore did not give rise to a

“strong inference” that they resulted in false claims being

submitted). The same reasoning and conclusion apply here.

                                  ORDER

     For the reasons given, the motion to enforce a settlement

agreement (Dkt. No. 154) is DENIED. Tambra’s motion to dismiss

(Dkt. No. 101) is ALLOWED.

                                  /s/ PATTI B. SARIS
                                  Patti B. Saris
                                  Chief United States District Judge




                                   23
